Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158462                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MARGARET A. BACON,                                                                                   Richard H. Bernstein
          Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158462
                                                                    COA: 339009
                                                                    Court of Claims: 16-000312-MM
  STATE OF MICHIGAN and DEPARTMENT
  OF ENVIRONMENTAL QUALITY,
             Defendants-Appellants.
  _________________________________________/

         By order of July 2, 2019, the application for leave to appeal the August 16, 2018
  judgment of the Court of Appeals was held in abeyance for Mays v Governor (Docket
  Nos. 157335-7, 157340-2). On order of the Court, the cases having been decided on July
  29, 2020, ___ Mich ___ (2020), the application is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.

          CLEMENT, J., not participating due to her prior involvement as chief legal counsel
  for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
           a1019
                                                                               Clerk